Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian M. Duncan on February 10, 2022.

The application has been amended as follows: 
The Amendments set forth below are made relative to the Amendment of January 24, 2022, which has been entered.

Claims 1, 8, 9, 14 and 15 have been amended as set forth below.

1. (Amended) A pump control method for controlling at least one booster pump, the method comprising the steps of: 
switching on the at least one booster pump when a booster pump outlet pressure drops to a lower limit value; 

determining a maximal outlet pressure; the 10maximal outlet pressure being achievable based on operational conditions of the at least one booster pump during operation of the at least one booster pump;
reducing the lower limit value to a new lower limit value when the maximal outlet pressure lies below the lower limit value, wherein the lower limit value is replaced by the new lower limit value
providing a memory unit, wherein the lower limit value is stored in the memory unit and the lower limit value is deleted and replaced by the new lower limit value in the memory unit, wherein the new lower limit value is greater than zero and less than the upper limit value, 15wherein the new lower limit value is lower than the maximal outlet pressure which can be reached on operation of the at least one booster pump, in the case that the maximal outlet pressure which can be reached on operation of the at least one booster pump lies below the lower limit value.  
2  
  	8. (Amended) A pump control method according to claim 1, wherein the maximal outlet pressure, which can be reached on operation of the at least one booster pump, is determined by being detected or computed

at least one booster pump; 
a control device comprising a memory with an upper limit value stored therein and with a lower limit value stored therein, said control device controlling the at least one booster pump 5including switching on the at least one booster pump when a booster pump outlet pressure drops to the lower limit value and switching off the at least one booster pump when the booster pump outlet pressure reaches the upper limit value, the control device being configured to determine a maximal outlet pressure, the maximal outlet pressure being achievable based on operational conditions of the at least one booster pump during operation of the at least one booster pump, the control device further comprising an adaptation module for adapting the lower limit value, said adaptation module being configured to reduce the lower limit value and store the reduced lower limit value in the memory upon a determination that the 10maximal outlet pressure lies below the lower limit value, upon the determination that the maximal outlet pressure is less than the lower limit value, the reduced lower limit value being greater than zero 15and less than the upper limit value.  

14. (Previously Presented) A pressure-boosting device according to claim 9, wherein a predefined starting value is stored in the memory of the control device and 5the the  predefined starting value and store it as a reset lower limit value 

15. (Amended) A pressure-boosting device according to claim 9, wherein a predefined starting value is stored in the memory of the control device and the adaptation module is configured to reset the reduced lower limit value to the predefined starting value and store it as a reset lower limit value 

	Claim 12 has been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES G FREAY/Primary Examiner, Art Unit 3746